This proceeding, though criminal in form, is, in some respects and for some material purposes, a civil suit. In its method of institution, the form of the complaint, and, perhaps, in other respects, it is criminal. In some respects it is criminal, in others civil. State v. Manchester 
Lawrence R. R., 52 N.H. 528, 560; State v. Railway, 58 Me. 176. The object of the law authorizing the proceeding is not the punishment of a crime, but the compensation of the widow and children, or heirs, of the person whose life is lost through the negligence of the defendants. No part of the fine recovered is paid to the county, and the county has no interest in the suit. In such cases, it is reasonable that the expenses, including the witness fees, should be advanced by those for whose benefit the proceeding is instituted and carried on.
Case discharged.
Doe, C. J., did not sit.